Case 4:19-cv-03425-JST Document 63-18 Filed 10/24/19 Page 1 of 7




             EXHIBIT P
Case 4:19-cv-03425-JST Document 63-18 Filed 10/24/19 Page 2 of 7



                                                PAGES 1 - 58

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

BEFORE THE HONORABLE JON S. TIGAR, JUDGE

NIANTIC, INC.,                    )
                                  )
               PLAINTIFF,         )    NO. C-19-3425 JST
                            )
  VS.                       )          WEDNESDAY, SEPTEMBER 11, 2019
                            )
GLOBAL ++, ET AL.,          )          OAKLAND, CALIFORNIA
                            )
                            )          MOTION TO DISMISS
                            )
           DEFENDANTS.      )
____________________________)

               REPORTER'S TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

FOR PLAINTIFF:                    PERKINS COIE LLP
                                  700 THIRTEENTH ST. N.W., SUITE 600
                                  WASHINGTON, DC 20005
                            BY:   TODD M. HINNEN, ESQUIRE

                                  PERKINS COIE
                                  1201 THIRD AVENUE, SUITE 4900
                                  SEATTLE, WASHINGTON 98101
                            BY:   RYAN SPEAR, ESQUIRE

ALSO PRESENT:                     DEVON HANLEY COOK,
                                  DIRECTOR OF LITIGATION, NIANTIC

FOR DEFENDANT:                    POLSINELLI
                                  1661 PAGE MILL ROAD, SUITE A
                                  PALO ALTO, CALIFORNIA 94304
                            BY:   FABIO E. MARINO, ESQUIRE

ALSO PRESENT:                     RYAN HUNT

REPORTED BY:                 DIANE E. SKILLMAN, CSR 4909, RPR, FCRR
                             OFFICIAL COURT REPORTER

     TRANSCRIPT PRODUCED BY COMPUTER-AIDED TRANSCRIPTION



      DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
     Case 4:19-cv-03425-JST Document 63-18 Filed 10/24/19 Page 3 of 7 19



 1               THE COURT:    NO.    I HAVE SUCCEEDED IN GETTING MY MOUSE

 2   TO WORK.

 3               MR. HINNEN:    OH, YOU DID.   FANTASTIC.

 4               THE COURT:    I SHOULD BE ABLE TO PLUCK ANYTHING FROM

 5   THE DOCKET THAT YOU WANT TO REFER TO.

 6               MR. HINNEN:    FANTASTIC, YOUR HONOR.

 7       LET'S GIVE IT A TRY WITH 39-2.         IF YOU ARE ABLE TO PULL

 8   THAT UP, I'M GOING TO DIRECT THE COURT TO PAGE 13.

 9               THE COURT:    IT WILL TAKE ME A SECOND TO LOG IN.

10                      (PAUSE IN THE PROCEEDINGS.)

11               THE COURT:    I AM ON YOUR DOCKET.    THE DOCUMENT NUMBER

12   AGAIN, PLEASE?

13               MR. HINNEN:    GREAT.    AND I AM ON PAGE 14 OF THAT

14   DOCUMENT.

15               THE COURT:    NO.    I NEED THE DOCUMENT NUMBER.

16               MR. HINNEN:    I AM SORRY, YOUR HONOR.     IT IS 39-2.

17               THE COURT:    I HAVE IT.    THE PAGE NUMBER, PLEASE?

18               MR. HINNEN:    GREAT.    PAGE 13, YOUR HONOR, WHICH YOU

19   WILL SEE IS EXHIBIT E.

20               THE COURT:    YES.

21               MR. HINNEN:    GREAT, YOUR HONOR.

22       AS EXPLAINED IN THE DECLARATION OF MR. LANZ TO WHICH IT'S

23   ATTACHED -- THE SECOND DECLARATION OF MR. LANZ, WHAT YOU ARE

24   LOOKING AT THERE IS THE WHO IS SEARCH RESULT THAT PROVIDES

25   INFORMATION REGARDING THE INDIVIDUAL WHO REGISTERED A DOMAIN



           DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
     Case 4:19-cv-03425-JST Document 63-18 Filed 10/24/19 Page 4 of 7 20



 1   NAME.

 2       AND ON PAGE 14, OR THE PAGE FOLLOWING THE TITLE PAGE FOR

 3   EXHIBIT E, YOU WILL SEE THAT THAT'S THE WHO IS RESULT FOR

 4   GLOBAL++.COM, GLOBAL++'S WEB PAGE.       AND ABOUT FIVE LINES UP

 5   FROM THE BOTTOM, YOU WILL SEE REGISTRANT NAME, MATTHEW

 6   JOHNSON; ORGANIZATION, MASONIC; THE STREET ADDRESS, POSTAL

 7   CODE, A PHONE NUMBER, AND THEN SEVERAL LINES DOWN FROM THAT ON

 8   ANOTHER PAGE, MATTJ8290@GMAIL.COM.

 9              THE COURT:    YES, I SEE THAT.

10              MR. HINNEN:    OKAY.   THANK YOU, YOUR HONOR.

11       NOW I WOULD LIKE TO DIRECT THE COURT TO EXHIBIT F, WHICH

12   IS PAGE 20 OF THE SAME DOCUMENT.

13              THE COURT:    YES, I AM THERE.

14              MR. HINNEN:    OKAY.   AND IF YOUR HONOR TURNS TO

15   PAGE 21, WHICH IS THE FIRST ACTUAL SUBSTANTIVE PAGE OF THE

16   DOCUMENT, YOU'LL SEE THAT THAT'S A RESPONSE TO AN EMAIL FROM

17   DOMAINS BY PROXY.       AND MR. LANZ EXPLAINS THAT THAT IS THE

18   DOMAIN NAME -- I ALWAYS GET THIS CONFUSED -- REGISTRAR FOR

19   APP HAVEN.    AS YOU'LL SEE THERE, APPHAVEN.ORG IN THE TOP.           AND

20   YOU'LL SEE IT'S THE EXACT SAME INDIVIDUAL.         MATTHEW JOHNSON,

21   MASONIC, SAME ADDRESS, SAME PHONE NUMBER, SAME EMAIL ADDRESS.

22       OKAY.

23              THE COURT:    WE DON'T KNOW ANYTHING MORE FROM THESE

24   PAPERS ABOUT THE ROLE THAT MR. JOHNSON -- IF THAT'S EVEN A

25   REAL PERSON, THAT MR. JOHNSON PLAYS IN THESE UNDERLYING



             DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
     Case 4:19-cv-03425-JST Document 63-18 Filed 10/24/19 Page 5 of 7 21



 1   INFRINGING ACTIVITIES, DO WE?

 2               MR. HINNEN:    WE DON'T FROM THESE PAPERS, YOUR HONOR.

 3   WHAT I WILL DEMONSTRATE FROM THESE PAPERS AS WE TURN TO THE

 4   PRELIMINARY INJUNCTION -- WHAT WE HAVE JUST ESTABLISHED,

 5   OBVIOUSLY, IS A CONNECTION BETWEEN GLOBAL++ AND APP HAVEN.

 6   AND WHAT I WILL --

 7               THE COURT:    YES.   BUT REGARDLESS OF WHAT ASSUMPTIONS

 8   I MIGHT MAKE ABOUT THE ABILITY OF THE INDIVIDUAL DEFENDANTS IN

 9   THIS CASE TO DO THEIR OWN DOMAIN NAME REGISTRATION, WHICH IS

10   NOT A COMPLICATED PROCESS, PARTICULARLY IF YOU USE AN ENTITY

11   LIKE GODADDY, WHICH SOMEBODY APPARENTLY DID, NONETHELESS, IT'S

12   ALSO TRUE THAT SOMETIMES PEOPLE ALLOW THIRD PARTIES TO TAKE

13   CARE OF THESE DETAILS FOR THEM.        AND THERE'S NOTHING TO SAY

14   THAT IT'S NOT A COINCIDENCE THAT SOMEONE NAMED MATTHEW JOHNSON

15   DID THIS FOR TWO SEPARATE ENTITIES.

16       I'M JUST SAYING IT'S SORT OF A THIN READ.         THAT'S ALL.

17               MR. HINNEN:    SURE, YOUR HONOR.   AND I WILL ADD MORE

18   WEIGHT AND MASS TO THE READ AS I DISCUSS THE PRELIMINARY

19   INJUNCTION MOTION.       THANK YOU, YOUR HONOR.

20       YOUR HONOR, WITH RESPECT TO THE PRELIMINARY INJUNCTION

21   MOTION --

22               THE COURT:    ALTHOUGH, IT WOULD BE A HECK OF A

23   COINCIDENCE IF A SUBSEQUENT WEBSITE WERE TO BE DISTRIBUTING

24   POKEGO++.

25               MR. HINNEN:    THAT WOULD BE A REMARKABLE --



           DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
     Case 4:19-cv-03425-JST Document 63-18 Filed 10/24/19 Page 6 of 7 57



 1   LOT OF FACTS ALLEGED IN THE ORIGINAL MOTION, A LOT MORE FACTS

 2   ALLEGED IN THE REPLY, WHICH, OF COURSE, MY CLIENT HASN'T HAD

 3   THE OPPORTUNITY TO REBUT, HE WOULD REQUEST THE OPPORTUNITY

 4   EITHER BY TESTIFYING OR SUBMITTING A SUPPLEMENTAL DECLARATION.

 5   AND HE COULD REPLY (PHONETIC) TO ARGUMENTS THAT WERE EXPANDED

 6   IN THE FIRST INSTANCE IN THE REPLY.

 7              THE COURT:   I AM NOT GOING TO ENTERTAIN THAT REQUEST

 8   AT 3:24 ON THE DAY OF THE HEARING.       THE REQUEST IS DENIED.

 9       I'M GOING TO DO SOMETHING THAT I HAVE EITHER NEVER DONE

10   BEFORE, OR IF I HAVE DONE IT, I DON'T REMEMBER IT, WHICH MEANS

11   I CAN'T HAVE DONE IT MORE THAN ONCE BEFORE, AND THAT IS, I'M

12   GOING TO ORDER YOU TO MEDIATION WITHIN THE NEXT 90 DAYS.

13       YOU CAN DO IT FOR FREE.      YOU CAN USE THE COURT'S MEDIATION

14   PROGRAM.   YOU CAN PICK YOUR OWN PERSON AND PAY.         I DON'T CARE.

15   YOU DON'T NEED TO SETTLE EITHER.       THE POINT OF THIS IS NOT

16   THAT I NEED YOU TO SETTLE.      I DON'T NEED YOU TO SETTLE.

17       IT IS AN EXTREMELY INTERESTING CASE.        WE DON'T TRY ENOUGH

18   CASES IN THE FEDERAL COURT OR IN COURTS IN GENERAL.          YOU WANT

19   TO TAKE THIS ALL THE WAY TO THE END?        MORE POWER TO YOU.        BUT

20   I HAVE A FEELING IT'S PROBABLY NOT THAT KIND OF CASE.           I THINK

21   I'M DOING YOU A FAVOR.

22       SO YOU WILL MEET AND CONFER WITH EACH OTHER.          AND WHAT IS

23   TODAY?   WEDNESDAY.     BY FRIDAY AT 5:00 P.M., YOU WILL FILE

24   SOMETHING THAT INDICATES EITHER THAT YOU HAVE AGREED ON COURT

25   MEDIATION, YOU HAVE AGREED ON PRIVATE MEDIATION AND YOU'LL



           DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
Case 4:19-cv-03425-JST Document 63-18 Filed 10/24/19 Page 7 of 7




                      CERTIFICATE OF REPORTER

          I, DIANE E. SKILLMAN, OFFICIAL REPORTER FOR THE

UNITED STATES COURT, NORTHERN DISTRICT OF CALIFORNIA, HEREBY

CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT FROM THE

RECORD OF PROCEEDINGS IN THE ABOVE-ENTITLED MATTER.



                  _____________________________

             DIANE E. SKILLMAN, CSR 4909, RPR, FCRR

                  WEDNESDAY, SEPTEMBER 25, 2019




      DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
